Per Curiam.
This suit was brought to recover compensation for injuries received by the plaintiff in a collision between a milk wagon of which he was in charge and a truck belonging to the defendant company and driven by its employe. The trial resulted in a verdict in favor of the defendants, and the contention before us is that this verdict was contrary to the *669weight of the evidence. Out consideration of the testimony relating to the conditions under which the collision occurred leads us to the conclusion that the jury was entirely justified in its finding.
The rule to show cause will be discharged.